

113 S2829 IS: Financial Regulatory Clarity Act of 2014
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2829IN THE SENATE OF THE UNITED STATESSeptember 16, 2014Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require certain financial regulators to determine whether new regulations or orders are
			 duplicative or inconsistent with existing Federal regulations, and for
			 other purposes.1.Short titleThis Act may be cited as the Financial Regulatory Clarity Act of 2014.2.Federal Deposit Insurance CorporationSection 9 of the Federal Deposit Insurance Act (12 U.S.C. 1819) is amended by adding at the end the
			 following:(c)Review of regulations(1)In generalBefore issuing a final regulation or order the Corporation shall, as part of such regulation or
			 order, assess other Federal regulations
			 and
			 orders to determine the interaction between the proposed regulation or
			 order and other Federal regulations and orders.(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Corporation shall evaluate the following:(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.(D)Whether other Federal regulations or orders are outdated.(3)Resolving duplicative or inconsistent regulations or ordersThe Corporation shall use its bests efforts through all available measures under current law to
			 reconcile any duplicative or
			 inconsistent existing regulation or order of the Corporation with any
			 proposed regulation or
			 order before issuing a final regulation or order.(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Corporation makes a
			 determination under paragraph (2), the Corporation shall issue a report to
			 the Congress containing recommendations made by the Corporation,
			 including—(A)any recommendations of Federal laws or regulations that should be repealed
			 or amended; and(B)any duplicative, inconsistent, or conflicting  regulation or order of another Federal financial
			 regulator (as defined under paragraph (6)(B)).(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.(6)Regulation and order definedFor purposes of this subsection:(A)In generalThe term regulation shall have the meaning given the term rule under section 551(4) of title 31, United States Code, the term order shall have the meaning given such term by the Corporation, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators, other than the Corporation.(B)Federal financial regulatorsThe term Federal financial regulators means the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial
			 Protection, the Commodity Futures Trading Commission, the Comptroller of
			 the Currency, the Corporation, the National Credit Union Administration,
			 and the Securities and Exchange Commission..3.Office of Comptroller of the CurrencySection 324 of the Revised Statutes of the United States (12 U.S.C. 1) is amended by adding at the end the following:(c)Review of regulations(1)In generalBefore issuing a final regulation or order the Comptroller of the Currency shall, as part of such
			 regulation or order, assess other
			 Federal
			 regulations and orders to determine the interaction between the proposed
			 regulation or order and other Federal regulations and orders.(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Comptroller shall evaluate the following:(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.(D)Whether other Federal regulations or orders are outdated.(3)Resolving duplicative or inconsistent regulations or ordersThe Comptroller shall use its best efforts through all available measures under current law to
			 reconcile any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Comptroller makes a
			 determination under paragraph (2), the Comptroller shall issue a report to
			 the Congress containing recommendations made by the Comptroller,
			 including—(A)any recommendations of Federal laws or regulations that should be repealed
			 or amended; and(B)any duplicative, inconsistent, or conflicting  regulation or order of another Federal financial
			 regulator (as defined under section 9(c)(6)(B) of the Federal Deposit
			 Insurance Act).(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.(6)Regulation and order definedFor purposes of this subsection, the term regulation shall have the meaning given the term rule under section 551(4) of title 31, United States Code, the term order shall have the meaning given such term by the Comptroller, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the
			 Comptroller..4.Board of Governors of the Federal Reserve SystemSection 10 of the Federal Reserve Act is amended by inserting before paragraph (12) the following:(11)Review of regulations(A)In generalBefore issuing a final regulation or order the Board of Governors of the Federal Reserve System
			 shall, as part of such regulation or order, assess other Federal
			 regulations and orders to determine the interaction
			 between the proposed regulation or order and other Federal regulations and
			 orders.(B)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Board of Governors shall evaluate the following:(i)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.(ii)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.(iii)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.(iv)Whether other Federal regulations or orders are outdated.(C)Resolving duplicative or inconsistent regulations or ordersThe Board of Governors shall use its best efforts through all available measures under current law
			 to reconcile any
			 duplicative or inconsistent existing regulation or order with any proposed
			 regulation or order before issuing a final regulation or order.(D)Report to CongressNot later than the end of the 60-day period beginning on the date the Board of Governors makes a
			 determination under subparagraph (B), the Board of Governors shall issue a
			 report to the Congress containing recommendations made by the Board of
			 Governors, including—(i)any recommendations of Federal laws or regulations that should be repealed
			 or amended; and(ii)any duplicative, inconsistent, or conflicting  regulation or order of another Federal financial
			 regulator (as defined under section 9(c)(6)(B) of the Federal Deposit
			 Insurance Act).(E)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this paragraph.(F)Regulation and order definedFor purposes of this paragraph, the term regulation shall have the meaning given the term rule under section 551(4) of title 31, United States Code, the term order shall have the meaning given such term by the Board of Governors, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Board of
			 Governors..5.Bureau of Consumer Financial ProtectionSection 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding
			 at the end the following:(e)Review of regulations(1)In generalBefore issuing a final regulation or order the Bureau shall, as part of such regulation or order,
			 assess other Federal regulations and
			 orders
			 to determine the interaction between the proposed regulation or order and
			 other Federal regulations and orders.(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Bureau shall evaluate the following:(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.(D)Whether other Federal regulations or orders are outdated.(3)Resolving duplicative or inconsistent regulations or ordersThe Bureau shall use its best efforts through all available measures under current law to reconcile
			 any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Bureau makes a determination
			 under paragraph (2), the Bureau shall issue a report to the Congress
			 containing recommendations made by the Bureau, including—(A)any recommendations of Federal laws or regulations that should be repealed
			 or amended; and(B)any duplicative, inconsistent, or conflicting  regulation or order of another Federal financial
			 regulator (as defined under section 9(c)(6)(B) of the Federal Deposit
			 Insurance Act).(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.(6)Regulation and order definedFor purposes of this subsection, the term regulation shall have the meaning given the term rule under section 551(4) of title 31, United States Code, the term order shall have the meaning given such term by the Bureau, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Bureau..6.National Credit Union AdministrationSection 102 of the Federal Credit Union Act (12 U.S.C. 1752a) is amended by adding at the end the
			 following:(g)Review of regulations(1)In generalBefore issuing a final regulation or order the Administration shall, as part of such regulation or
			 order, assess other Federal
			 regulations and
			 orders to determine the interaction between the proposed regulation or
			 order and other Federal regulations and orders.(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Administration shall evaluate the following:(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.(D)Whether other Federal regulations or orders are outdated.(3)Resolving duplicative or inconsistent regulations or ordersThe Administration shall use its best efforts through all available measures under current law to
			 reconcile any duplicative
			 or inconsistent existing regulation or order with any proposed regulation
			 or order before issuing a final regulation or order.(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Administration makes a
			 determination under paragraph (2), the Administration shall issue a report
			 to the Congress containing recommendations made by the Administration,
			 including—(A)any recommendations of Federal laws or regulations that should be repealed
			 or amended; and(B)any duplicative, inconsistent, or conflicting  regulation or order of another Federal financial
			 regulator (as defined under section 9(c)(6)(B) of the Federal Deposit
			 Insurance Act).(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.(6)Regulation and order definedFor purposes of this subsection, the term regulation shall have the meaning given the term rule under section 551(4) of title 31, United States Code, the term order shall have the meaning given such term by the Administration, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the
			 Administration..7.Securities and Exchange CommissionSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end
			 the following:(j)Review of regulations(1)In generalBefore issuing a final regulation or order the Commission shall, as part of such regulation or
			 order, assess other Federal regulations
			 and
			 orders to determine the interaction between the proposed regulation or
			 order and other Federal regulations and orders.(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Commission shall evaluate the following:(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.(D)Whether other Federal regulations or orders are outdated.(3)Resolving duplicative or inconsistent regulations or ordersThe Commission shall use its best efforts through all available measures under current law to
			 reconcile any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Commission makes a
			 determination under paragraph (2), the Commission shall issue a report to
			 the Congress containing recommendations made by the Commission, including—(A)any recommendations of Federal laws or regulations that should be repealed
			 or amended; and(B)any duplicative, inconsistent, or conflicting  regulation or order of another Federal financial
			 regulator (as defined under section 9(c)(6)(B) of the Federal Deposit
			 Insurance Act).(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.(6)Regulation and order definedFor purposes of this subsection, the term regulation shall have the meaning given the term rule under section 551(4) of title 31, United States Code, the term order shall have the meaning given such term by the Commission, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the
			 Commission..8.Commodity Futures Trading CommissionSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the
			 following:(16)Review of regulations(A)In generalBefore issuing a final regulation or order the Commission shall, as part of such regulation or
			 order, assess other Federal regulations
			 and
			 orders to determine the interaction between the proposed regulation or
			 order and other Federal regulations and orders.(B)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Commission shall evaluate the following:(i)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.(ii)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.(iii)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.(iv)Whether other Federal regulations or orders are outdated.(C)Resolving duplicative or inconsistent regulations or ordersThe Commission shall use its best efforts through all available measures under current law to
			 reconcile any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.(D)Report to CongressNot later than the end of the 60-day period beginning on the date the Commission makes a
			 determination under subparagraph (B), the Commission shall issue a report
			 to the Congress containing recommendations made by the Commission,
			 including—(i)any recommendations of Federal laws or regulations that should be repealed
			 or amended; and(ii)any duplicative, inconsistent, or conflicting  regulation or order of another Federal financial
			 regulator (as defined under section 9(c)(6)(B) of the Federal Deposit
			 Insurance Act).(E)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this paragraph.(F)Regulation and order definedFor purposes of this paragraph, the term regulation shall have the meaning given the term rule under section 551(4) of title 31, United States Code, the term order shall have the meaning given such term by the Commission, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the
			 Commission..9.Treatment of joint rulemakingsIn the case of a joint rulemaking with respect to which an assessment and determination is required
			 pursuant to an amendment made under sections 2 through 8 of this Act, the
			 agencies shall jointly make such assessment and determination and shall
			 submit a single report with respect to such determination.